Argued April 29, 1927.
The appellant here is the husband of Edith A. Gass, appellant in No. 165, April T., 1927, of this court, in which case an opinion has this day been filed. The questions involved on this appeal are identical with those considered and disposed of in the said appeal at No. 165, April T., 1927, and for the reasons there given the judgment in this case should be reversed.
The assignment of error is sustained, the judgment is reversed and judgment is now entered in favor of appellant upon the verdict.
HENDERSON and TREXLER, JJ., dissent.